El Juez Asociado SbñoR Todd, JR.
emitió la opinión del tribunal.
El único error que alega el apelante en este recurso contra la sentencia dictada por la Corte de Distrito de San Juan *644que lo declaró culpable de una infracción a la llamada Or-den Final de la Comisión de Servicio Público, consiste en que no se probó “qne el acusado tomó por asiento los pasa-jeros, sino qne únicamente se alegó qne desmontó a dichos pasajeros y por tanto el solo hecho de * desmontar’ no im-plica infracción alguna a la Orden Final.”
Carece de méritos la cuestión suscitada.
En la denuncia se alega que el 16 de octubre de 1940:
“ ... el acusado Tito López Figueroa.allí y entonces, ilegal, vo-luntaria, maliciosa y criminalmente sin haber sido previamente auto-rizado por la Comisión de Servicio Público de Puerto Rico, y mien-tras manejaba como chmiffeur el automóvil núm. P-2102, actuaba como porteador publico, transportando pasajeros por asiento en dicho vehículo por la calle Salvador Brau, entre Tanca y San Justo, que forma parte del distrito judicial de San Juan, desmontó dos pasajeros de dicho vehículo pagando éstos en mi presencia el importe de cinco ets. cada uno, siendo ésta una ruta servida por la White Star Bus Line, de Río Piedras, con franquicia de Río Piedras a San Juan y vice versa infringiendo de este modo la orden final de la Comisión de Servicio Público de 4 de enero de 1938, ...”
Y la orden final mencionada, copiada en la denuncia, pro-híbe que todo vehículo de motor, que no hubiere sido previa-mente autorizado por la Comisión, opere como porteador público en el transporte de pasajeros por asiento, entre los municipios de San Juan y Río Piedras o dentro de dichos municipios o entre puntos intermedios.
De la prueba de cargo, creída por la corte inferior, apa-rece qne en presencia del policía denunciante el acnsado ma-nejaba una guagüita pública de seis pasajeros entre las ca-lles Tanca y San Jnsto de San Jnan y al parar frente a la Farmacia Blanco se desmontaron dos pasajeros y le paga-ron al acusado cinco centavos cada uno; qne el acusado le dijo al policía que venía de Santuree.
Somos de opinión qne esta prueba es suficiente. La teo-ría del apelante de que es necesario probar en estos casos qne el denunciante’vió cuando los pasajeros montaron en el *645vehículo no está sostenida ni por los términos en -que está redactada la orden final ni por nuestra jurisprudencia.

Debe confirmarse la sentencia apelada.

El Juez Asociado Sr. Travieso no. intervino.